DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendments to claims 1 and 4-5 are acknowledged by the Examiner.
	Applicant’s cancelations of claims 2-3, 10-11, and 14-20 are acknowledged by the Examiner. 
	Applicant’s additions of new claims 21-31 are acknowledged by the Examiner. 
	Applicant’s cancelation of claims 10 and 11 has overcome the prior rejections under 35 U.S.C. 112(b). The rejection has therefore been withdrawn. 
	Currently claims 1, 4-9, 12-13, 21-31 are pending in the application.
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/20/2020, with respect to the rejection(s) of claim(s) 1-13 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Krook et al. (US 2014/0224258 A1), and Pethybridge (US 4,721,102) in view of Modglin (US 2013/0060179 A1), Matthew et al. (US 2018/0036194 A1), Besancon (US 8,932,244 B1), and Ramadan (US 10,322,023 B1) respectively as described below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the padding of claims 12-13, and 26-27, and the plurality of springs on a left and right side as well as a front and back of claims 22 and 30 must be shown or the feature(s) canceled from the claim(s). Currently with regards to the locations of the plurality of springs, figures 3A, and 3B might depict these features, but due to them being in X-Ray image format, the actual location of the plurality of springs is not clearly shown.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings of Figure 3A, 3B, 5C, 5D, and 6-7 are objected to because they are not in line format, do not depict claimed features, and include a patented design (see USD618677S1). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12-13, 23 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krook et al. (US 2014/0224258 A1).
In regards to claim 1, Krook discloses An apparatus (1; see [0017]; see Figure 1), comprising: 
two or more supports (10, 11, and 12, 13 and ; see [0019] and [0022]; see Figure 5; 10, 11, and 12, 13 add support to 8 and 9 via springs 14 and 15, and therefore are construed to be supports), configured to contact body parts on opposite sides or ends of one or more joints when the apparatus is in use (see [0002] in reference to 1 being placed on a neck, therefore 10, 11 contacts a body closer to the chin, and 12, 13 closer to the chest, thereby contacting the neck on opposite sides of the spinal joints located in the neck); 
one or more force application mechanisms (14 and 15; see [0019]; see Figures 4-5) that apply a controllable force (controllable via height manipulation; see [0019] and [0027]) to the two or more supports (10, 11, and 12, 13) in opposite directions to alleviate compression in the one or more joints (see [0034] in reference to 14 and 15 upholding a chin, therefore reducing compression on the front of spinal joints caused by the user’s chin drifting close to their chest), wherein the one or more force application mechanisms (14 and 15) comprises: 
a plurality of springs or coils (see Figures 1-5 that 14 and 15 are both springs, and are therefore construed to be a plurality of springs) coupled to or connected between (i) at least a first one of the two or more supports (10, 11) on a first side or end of the one or more joints (10, 11 is closer to a user’s chin, this is construed to be a first side of the spinal column joints) and (ii) at least a second one of the two or more supports (12, 13) on a second side or end of the one or more joints (12, 13 is closer to the user’s chest, this is construed to be a second side of the spinal column joints) opposite from the first side or end (see Figure 5 that 10, 11, and 12, 13 are on opposite sides of the device, and would likewise be positioned on the user neck such that 10, 11 and 12, 13 were on opposite sides of the spinal joints while in use; further see that 14 and 15 are coupled to respective supports which as stated would be on opposite sides of a neck joint), and 
a tension control mechanism (16 and 17; see [0020]; see Figure 2) configured to change or maintain a tension of each of the plurality of springs or coils (14 and 15; see [0020] in reference to “changing a height” of the springs, this is construed to be screwing 16 and 17 further into, or out of 10, 11 to change, or maintain the level of compression in 14 and 15, thereby adjusting the tension of 14 and 15) such that (i) increasing a tension (screwing 16 further into 10, 11 to shorten 14) in the springs (14 and 15) or coils decreases a distance between the supports (10 and 12) on the opposite sides or ends of the one or more joints (spinal joints) and reduces a force (reduces a force caused on the user’s spinal joint caused by head dropping during sleep; see [0018]) on the body parts in contact with the supports (10, 11, and 12, 13) on the opposite sides or ends of the one or more joints (if 14 is screwed into 10, 11, the overall height of 14 shrinks, and inherently so does the distance between 10, 11, and 12, 13; likewise with 15; see [0033]), and (ii) decreasing the tension (unscrewing 14 out of 10, 11) in the springs (14 and 15) or coils increases the distance between the supports (10, 11, and 12, 13) on the opposite sides or ends of the one or more joints (spinal joints) and increases the force on the body parts in contact with the supports (10, 11, and 12, 13; see [0033]) on the opposite sides or ends of the one or more joints (spinal joints; if 14 is unscrewed out of 10, 11 so as to lengthen 14 (and therefore lessen the force exerted by the spring, inherently the user’s head will begin to experience more forces (an increase in force) caused by head dropping due to the lessened resistance provided by 14); and 
a cover (suitable coating; see [0018]; construed to be placed on an exterior of the device and coat the device) configured to (i) secure a position of each of the two or more supports (10 and 12; see Figure 5 in reference to 10, 11, and 12, 13 being within the device, and since the device is coated with the suitable coating, the device (and therefore the suitable coating), secures  in the apparatus (1) and (ii) enclose the one or more force application mechanisms (14 and 15; see Figure 1-2, and 5 in reference to end portions of 14 and 15 being located within the suitable coating, surrounded by the suitable coating, and are therefore construed to be enclosed by the suitable coating).
In regards to claim 12, Krook discloses the invention as discussed above.
Krook further discloses a cushion or padding (core of soft foam plastic; see [Col 2 ln 23-30]) covering at least part of one of the two or more supports (10, 11, and 12, 13; see Figure 5 that the supports are located within the core of the device, and as such as covered by the core of soft foam plastic), the cushion or padding (soft foam plastic) being configured to distribute the controllable force across an area of the body part(s) contacted by a corresponding support (12 and 13; 14 and 15 exerting a force to uphold a chin (see [0034]) and would therefore exert the force onto the soft foam plastic, which in turn would distribute the force evenly (as evidenced by [0018] and [0022]).
In regards to claim 13, Krook discloses the invention as discussed above.
Krook further discloses one or more cushions or pads (one single core of soft foam plastic) covering at least part of each of the two or more supports (see Figure 5 that both 10, 11, and 12, 13 are disposed within 1, and therefore disposed within, and covered by the soft foam plastic core; see Figure 1 and 5).
In regards to claim 23, Krook discloses the invention as discussed above.
Krook further discloses wherein the cushion or padding (core of soft foam plastic) is between the one of the two or more supports (10, 11 and 12, 13) and the cover (suitable coating; see figure 1 where a space can be seen between the front edge of the device and 14 (indicating the relative position of 10), since this space is can be seen in figure 1, no portion of either of the the cushion or padding (core of soft foam plastic) is between the one of the two or more supports (10, 11 and 12, 13) and the cover (suitable coating)).
	In regards to claim 31, Krook discloses an apparatus (1; see [0017]; see Figure 1), comprising: 
two or more supports (10, 11, and 12, 13 and ; see [0019] and [0022]; see Figure 5; 10, 11, and 12, 13 add support to 8 and 9 via springs 14 and 15, and therefore are construed to be supports), configured to contact body parts on opposite sides or ends of one or more joints when the brace is in use (see [0002] in reference to 1 being placed on a neck, therefore 10, 11 contacts a body closer to the chin, and 12, 13 closer to the chest, thereby contacting the neck on opposite sides of the spinal joints located in the neck);
one or more force application mechanisms (14 and 15; see [0019]; see Figures 4-5) that apply a controllable force (controllable via height manipulation; see [0019] and [0027]) to the two or more supports (10, 11, and 12, 13) in opposite directions to alleviate compression in the one or more joints (see [0034] in reference to 14 and 15 upholding a chin, therefore reducing compression on the front of spinal joints caused by the user’s chin drifting close to their chest), comprising: 
a plurality of springs or coils (see Figures 1-5 that 14 and 15 are both springs, and are therefore construed to be a plurality of springs) coupled to or connected between (i) at least a first one of the two or more supports (10, 11) on a first side or end of the one or more joints (10, 11 is closer to a user’s chin, this is construed to be a first side of the spinal column joints) and (ii) at least a second one of the two or more supports (12, 13) on a second side or end of the one or more joints (12, 13 is closer to the user’s chest, this is construed to be a second side of the spinal column joints) opposite from the first side or end (see Figure 5 that 10, 11, and 12, 13 are on opposite sides of the device, and would likewise be positioned on the user neck such that 10, 11 and 12, 13 were on opposite sides of the spinal joints while in use; further see that 14 and 15 are coupled to respective supports which as stated would be on opposite sides of a neck joint), and 
a tension control mechanism (16 and 17; see [0020]; see Figure 2) configured to change or maintain a tension of each of the plurality of springs or coils (14 and 15; see [0020] in reference to “changing a height” of the springs, this is construed to be screwing 16 and 17 further into, or out of 10, 11 to change, or maintain the level of compression in 14 and 15, thereby adjusting the tension of 14 and 15); and 
a cover (2; see [0017]; see Figure 1; 2 covers 10, 11, and 12, 13 and is therefore construed to be a cover) configured to (i) secure a position of each of the two or more supports (10 and 12; see Figure 1 in reference to 10, 11, and 12, 13 being located within 2, therefore 2 secures a position of 10, 11 and 12, 13) in the apparatus (1) and (ii) enclose the one or more force application mechanisms (14 and 15; see Figure 1-2, and 5 in reference to end portions of 14 and 15 being located within 2, surrounded by 2, and are therefore construed to be enclosed by 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pethybridge (US 4,721,102) in view of Modglin (US 2013/0060179 A1).
In regards to claim 1, Pethybridge discloses an apparatus (traction device; see [Col 2 ln 29-46]; see Figure 1), comprising:
two or more supports (16 and 17; see [Col 2 ln 57-60]; see Figure 3; 16 supports and secures 22, while 17 supports and secures 20, as such 16 and 17 are construed to be supports), configured to contact body parts on opposite sides or ends of one or more joints when the apparatus (traction device) is in use (see Figure 2); 
one or more force application mechanisms (18; see [col 2 ln 61-68]; see Figure 3) that apply a controllable force (see [Col 3 ln 1-8] in reference to 21 biasing 16 and 17; selecting a material for the spring, and insertion of spring into 18 is construed to be controlling a force, and therefore is construed to apply (via biasing) a controllable force (controlled via insertion and material selection)) to the two or more supports (16 and 17) in opposite directions to alleviate compression in the one or more joints (see [Col 1 ln 25-40] and [Col 3 ln 1-34]), wherein the one or more force application mechanisms (18) comprises: 
a plurality of springs (21; see [Col 2 ln 61-68]; see Figure 1) or coils coupled to or connected between (i) at least a first one of the two or more supports (16; see Figure 1) on a first side or end of the one or more joints (see Figure 2 that 16 is on a first side of spinal vertebrae) and (ii) at least a second one of the two or more supports (17; see Figure 1) on a second side or end of the one or more joints (see Figure 2 that 17 is on a second side of the spinal vertebrae) opposite from the first side or end (see Figure 2), and 
increasing a tension (compressing via 22 being inserted further into 19 is construed to be increasing a tension of 21 via compression; see [Col 3 ln 9-15]) in the springs (21) or coils decreases a distance between the supports (16 and 17) on the opposite sides or ends of the one or more joints (see Figure 2) and reduces a force on the body parts in contact with the supports (16 and 17) on the opposite sides or ends of the one or more joints (see Figure 2; see [Col 3 ln 9-15] in reference to 10 and 11 (and therefore 16 and 17) moving towards each other (decreasing distance between supports; see [Col 3 ln 16-34] in reference to the 21 applying a biasing force which would reduce the compression force of gravity on the user’s spine), and (ii) decreasing the tension (uncompressing 21 via 22 extending further out from 19) in the springs (21) or coils increases the distance between the supports (16 and 17; as spring 21 biases (and uncompresses as it does so) 22 towards 10, a distance between 16 and 17 will increase) on the opposite sides or ends of the one or more joints (see Figure 2) and increases the force (as the force exerted by 21 decreases, the compression force caused by gravity will increase) on the body parts in contact with the supports (16 and 17) on the opposite sides or ends of the one or more joints (see Figure 2).
a cover (11; see [Col 2 ln 29-46]; see Figure 3; 11 covers 17 and a portion of 18, as such 11 is construed to be a “cover”) configured to (i) secure a position of each of the two or more supports (16 and 17; 11 directly secures a position of 17 (see Figure 3), 17 supports and secures the location of 18, which in turn via biasing secures the position of 16, therefore 11 indirectly secures a position of 16 as well) in the apparatus and (ii) enclose the one or more force application mechanisms (18; see Figure 13 that 11 encloses the lower portion of 18, and is therefore construed to enclose 18).
Pethybridge does not disclose a tension control mechanism configured to change or maintain a tension of each of the plurality of springs or coils.
However, Modglin teaches an analogous adjustable support (10; see [0031]; see Figure 1) comprising a plurality of springs (36; see [0037]; see Figure 8); further comprising a tension control mechanism (20; see [0031]; see Figure 6) configured to change or maintain a tension of each of the plurality of springs or coils (36; see [0036]-[0037]; see Figures 9a and 9b) for the purpose of adjusting a load applied to the spring, and therefore a length of the spring (see [0037]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the apparatus as disclosed by Pethybridge and to have added the tension control mechanism as taught by Modglin in order to have provided an improved apparatus that would add the benefit of allowing a user to manually adjust a load applied to the spring, and therefore a length of the spring (see [0037]) thereby adding the benefit of allowing a user to adjust the level of traction support the user experiences when the device is in use. 
In regards to claim 4, Pethybridge as modified by Modglin discloses the invention as discussed above. 
wherein the tension control mechanism (20 of Modglin) comprises:
	one or more wires or cables (52a and 52b of Modglin; see [0040]; see Figure 6) through the plurality of springs or coils (21 of Pethybridge); and 
	a knob (58 of Modglin; see [0040]; see Figure 6) or strap operably connected to the one or more wires or cables (52a and 52b of Modglin; see Figure 6), the knob (58 of Modglin) or strap being configured to control a length of the one or more wires or cables (52a and 52b; see [0040]; see Figures 9a and 9b). 
Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pethybridge (US 4,721,102) in view of Modglin (US 2013/0060179 A1) as applied to claims 1 and 4 above, and further in view of Ramadan (US 10,322,023 B1).
In regards to claim 21, Pethybridge as modified by Modglin discloses the invention as discussed above. 
Pethybridge as modified by Modglin does not disclose wherein the cover is further configured to enclose the two or more supports. 
However, Ramadan teaches an analogous apparatus (10; see [Col 8 ln 28-45]; see Figure 1A), comprising an analogous first support (14; see [Col 8 ln 28-45]; see Figure 1A), an analogous second support (16; see [Col 8 ln 28-45]; see Figure 1A), and an analogous cover (80; see [Col 11 ln 15-37]; see Figure 1A); wherein the cover (80) is further configured to enclose the two or more supports (14 and 16; see Figure 1a and 1b compared to figures 4-5 where it can be seen that 80 covers the opening containing the springs defined by 14 and 16, as such since 80 encloses this space and covers at least a portion of 14 and 16; 80 is construed to enclose 14 and 16), for the purpose of providing rigidity to the device (see [Col 11 ln 15-38]).

 In regards to claim 22, Pethybridge as modified by Modglin and Ramadan discloses the invention as discussed above. 
Pethybridge further discloses wherein the one or more joints is vertebrae in a spine (see Figure 2), the two or more supports (16 and 17) contact (i) under left and right arms and (ii) above left and right hips (see Figure 2), and the plurality of springs or coils (21) are on left and right sides and on front and back sides of a torso (see Figure 2 where two of the springs can be seen on the front, and the other two are unseen on the back (as evidenced by figure 1 depicting 4 springs but only 2 can be seen in figure 2; and [Col 3 ln 15-34]).
Claims 1, 5, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pethybridge (US 4,721,102) in view of Dunfee et al. (US 7,445,608 B2) (hereinafter Dunfee).
In regards to claim 1, Pethybridge discloses an apparatus (traction device; see [Col 2 ln 29-46]; see Figure 1), comprising:
two or more supports (16 and 17; see [Col 2 ln 57-60]; see Figure 3; 16 supports and secures 22, while 17 supports and secures 20, as such 16 and 17 are construed to be supports), configured to contact body parts on opposite sides or ends of one or more joints when the apparatus (traction device) is in use (see Figure 2); 
one or more force application mechanisms (18; see [col 2 ln 61-68]; see Figure 3) that apply a controllable force (see [Col 3 ln 1-8] in reference to 21 biasing 16 and 17; selecting a material for the spring, and insertion of spring into 18 is construed to be controlling a force, and therefore is construed to apply (via biasing) a controllable force (controlled via insertion and material selection)) to the two or more supports (16 and 17) in opposite directions to alleviate compression in the one or more joints (see [Col 1 ln 25-40] and [Col 3 ln 1-34]), wherein the one or more force application mechanisms (18) comprises: 
a plurality of springs (21; see [Col 2 ln 61-68]; see Figure 1) or coils coupled to or connected between (i) at least a first one of the two or more supports (16; see Figure 1) on a first side or end of the one or more joints (see Figure 2 that 16 is on a first side of spinal vertebrae) and (ii) at least a second one of the two or more supports (17; see Figure 1) on a second side or end of the one or more joints (see Figure 2 that 17 is on a second side of the spinal vertebrae) opposite from the first side or end (see Figure 2), and 
increasing a tension (compressing via 22 being inserted further into 19 is construed to be increasing a tension of 21 via compression; see [Col 3 ln 9-15]) in the springs (21) or coils decreases a distance between the supports (16 and 17) on the opposite sides or ends of the one or more joints (see Figure 2) and reduces a force on the body parts in contact with the supports (16 and 17) on the opposite sides or ends of the one or more joints (see Figure 2; see [Col 3 ln 9-15] in reference to 10 and 11 (and therefore 16 and 17) moving towards each other (decreasing distance between supports; see [Col 3 ln 16-34] in reference to the 21 applying a biasing force which would reduce the compression force of gravity on the user’s spine), and (ii) decreasing the tension (uncompressing 21 via 22 extending further out from 19) in the springs (21) or coils increases the distance between the supports (16 and 17; as spring 21 biases (and uncompresses  on the opposite sides or ends of the one or more joints (see Figure 2) and increases the force (as the force exerted by 21 decreases, the compression force caused by gravity will increase) on the body parts in contact with the supports (16 and 17) on the opposite sides or ends of the one or more joints (see Figure 2).
a cover (11; see [Col 2 ln 29-46]; see Figure 3; 11 covers 17 and a portion of 18, as such 11 is construed to be a “cover”) configured to (i) secure a position of each of the two or more supports (16 and 17; 11 directly secures a position of 17 (see Figure 3), 17 supports and secures the location of 18, which in turn via biasing secures the position of 16, therefore 11 indirectly secures a position of 16 as well) in the apparatus and (ii) enclose the one or more force application mechanisms (18; see Figure 13 that 11 encloses the lower portion of 18, and is therefore construed to enclose 18).
Pethybridge does not disclose a tension control mechanism configured to change or maintain a tension of each of the plurality of springs or coils.
However, Dunfee teaches an analogous adjustable support (300; see [Col 7 ln 15-32]; see Figure 3) comprising a spring (330; see [Col 7 ln 15-32]; see Figure 3); further comprising a tension control mechanism (308; see [Col 7 ln 15-32]; see Figure 3) configured to change or maintain a tension of each of the plurality of springs or coils (330; see [Col 7 ln 15-32]) for the purpose of modifying the spring so as to provide a desired spinal unloading (see [Col 7 ln 15-32]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the apparatus as disclosed by Pethybridge and to have added the tension control mechanism as taught by Dunfee in order to 
In regards to claim 5, Pethybridge as modified by Dunfee discloses the invention as discussed above.
Pethybridge as now modified by Dunfee further discloses wherein the tension control mechanism (308 of Dunfee) comprises: an actuator (316 of Dunfee; see [Col 7 ln 15-32] ; see Figure 3; 316 moves and controls the cable, and is therefore construed to be an actuator) configured to change or maintain a length of at least one of the plurality of springs (330 of Dunfee; 316 operates 322 which in turn changes or maintains a length of 330; see [Col 7 ln 15-32]) or coils; and a motor (320 of Dunfee; see [Col 7 ln 15-32]; see Figure 3) operably connected to and configured to control a position of the actuator (316 of Dunfee; see [Col 7 ln 15-32] that 320 controls the extension/retraction of 322 along 316 and therefore controls a position of 316’s rotation).
In regards to claim 9, Pethybridge as modified by Dunfee discloses the invention as discussed above.
Pethybridge as now modified by Dunfee further discloses a battery (340; see [Col 7 ln 15-32]; see Figure 3) to provide power to the motor (320; see [Col 7 ln 15-32]; see Figure 3). 
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pethybridge (US 4,721,102) in view of Dunfee et al. (US 7,445,608 B2) (hereinafter Dunfee) as applied to claims 1, 5, and 9 above, and further in view of Matthew et al. (US 2018/00364194 A1) (hereinafter Matthew).
In regards to claim 6, Pethybridge as modified by Dunfee discloses the invention as discussed above.
a microcontroller configured to control the motor.
However, Matthew discloses an analogous tension control mechanism (24; see [0026]; see Figure 1), operated by an analogous motor (44; see [0026]; see Figure 1); further comprising a microcontroller (12; see [0024]; see Figure 1) configured to control the motor (44; see [0026]) for the purpose of implementing a pre-determined series of motions (see [0032]).
Matthew does not explicitly teach that control unit (12) is configured to control the motor (44). However it would be obvious to one of ordinary skill in the art that since rotary encoder (44) is an electro-mechanical device for determining the position of the pulley wheel (42) and is connected to the control unit (12) via wire (36; see [0026]) that the motor (44) is controlled by the control unit (12).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the motor as disclosed by Pethybridge as modified by Dunfee and to have added the microcontroller to control the motor as taught by Matthew in order to have provided an improved motor that would add the benefit of controlling the motor allowing it to move only within a pre-determined series of motions (see [0032]) removing the margin of error arising from patient manipulation of the motor. 
In regards to claim 7, Pethybridge as now modified by Dunfee and Matthew discloses the invention as discussed above.
Pethybridge as now modified by Dunfee and Matthew does not disclose a memory operably connected to the microcontroller, wherein the memory stores a program configured to operate the motor.
a memory (13b; see [0024]; see Figure 1) operably connected to the microcontroller (12; see [0024]), wherein the memory stores a program (see [0025] in reference to 13b storing instructions for use by an instruction execution device (such as the motor); better known as a program) configured to operate the motor (44) for the purpose of implementing a pre-determined series of motions (see [0032]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the microcontroller as disclosed by Pethybridge as now modified by Dunfee and Matthew and to have added the memory as further taught by Matthew in order to have provided an improved microcontroller that would add the benefit of controlling the motor allowing it to move only within a pre-determined series of motions (see [0032]) removing the margin of error arising from patient manipulation of the motor. 
In regards to claim 8, Pethybridge as now modified by Dunfee and Matthew discloses the invention as discussed above.
Pethybridge as now modified by Dunfee and Matthew does not disclose a wireless receiver operably connected to the microcontroller, configured to receive one or more instructions from a user-operated wireless transmitter.
However Matthew teaches a second embodiment (see Figure 4; see [0041]) further comprising a wireless receiver operably connected to the microcontroller, configured to receive one or more instructions from a user-operated wireless transmitter.
However Matthew teaches a second embodiment (see Figure 4; see [0041]) wherein the microcontroller (control unit 12; see [0024]), is configured to receive one or more instructions from a user-operated wireless transmitter (manual control unit 214 to control the 
Matthew does not explicitly disclose a wireless receiver operably connected to the microcontroller (12), however it can be seen in Figure 4 that manual control unit (214) is a wireless device and would therefore require a wireless receiver on the microcontroller (12) in order to receive the instructions coming from the manual control unit.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the microcontroller as disclosed by Pethybridge as now modified by Dunfee and Matthew and to have added the user-operated wireless transmitter and the wireless receiver on the microcontroller as further taught by Matthew in order to have provided an improved microcontroller that would add the benefit of controlling the motor allowing it to move only within a pre-determined series of motions (see [0032]) removing the margin of error arising from patient manipulation of the motor, and to provide an easier method for initiating the pre-determined series of motions by placing them on a remote of some kind. 
Claims 24, and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatley et al. (US 5,462,518) (hereinafter Hatley) in view of Cojbasic (US 2007/0156074 A1).
In regards to claim 24, Hatley discloses an apparatus (11; see [Col 3 ln 61-67]; see Figure 1 and Figure 13), comprising: 
two or more supports (65 (forms an upper support); see [Col 9 ln 63-67]; see Figure 5; 13 (forms a lower support); see [Col 7 ln 60-67]; see Figure 1 and 13), configured to contact body parts on opposite sides or ends of one or more joints when the brace (11) is in use (see Figures ; 
one or more force application mechanisms (85; see [Col 11 ln 57-63]; see Figure 13)  that apply a controllable force (controllable via 51; see [Col 9 ln13-37]; see Figure 5; see [Col 7 ln 60-67] in reference to any reference to support tube 15 (i.e. the description found in [Col 9 ln 13-37]) applying to both support tube assemblies (15 and 85)) to the two or more supports (65 and 13) in opposite directions to alleviate compression in the one or more joints (see [Col 4 ln 14-30]), comprising: 
a plurality of springs or coils (57; see [Col 9 ln 39-47]; see Figure 5; see Figure 13 that there are 4 separate 85’s, and as such there would be 4 separate 57’s as well and is therefore construed to be a plurality of springs) coupled to or connected between (see Figure 4-5) (i) at least a first one of the two or more supports (13) on a first side or end of the one or more joints (see Figure 10 and 13) and (ii) at least a second one of the two or more supports (65) on a second side or end of the one or more joints opposite from the first side or end (see Figures 10 and 13), 
a plurality of actuators (55; see [Col 9 ln 13-37]; see Figure 5; similar to above, see Figure 13 that there are 4 separate 85’s, and as such there would be 4 separate 55’s as well and is therefore construed to be a plurality of actuators) configured to change or maintain a length of the plurality of springs or coils (57; see [Col 9 ln 13-62] in reference to 51 and 55 being formed together as one, and rotating 51 therefore rotates 55, causing a change in spring 57), and
a cover (41,45; see [Col 9 ln 1-12]; see Figure 5; see figure  configured to (i) secure a position of each of the two or more supports (65 and 13) in the apparatus (11; see Figure 1 where it can be seen that 41 in tandem with 45, clips onto 13 and therefore secures a position of  and (ii) enclose the one or more force application mechanisms (see Figures 4-5 that 45 at least partially encloses 51 (and therefore spring 57) of 15/85, and is therefore construed to enclose the force application mechanism).
Hatley does not disclose one or more motors operably connected to and configured to control a position of the plurality of actuators. 
However, Cojbasic teaches an analogous apparatus (orthopedic device; see [0009]; see Figure 1); comprising an analogous two or more supports (5 and 69; see [0057] and [0059]; see Figure 1), and an analogous force application mechanism (1; see [0051]; see Figure 1; 1 secures and adjusts 22 and therefore is construed to be a force application mechanism), wherein the force application mechanism comprises an analogous spring (22; see [0051]; see Figure 1) which provides the analogous function of spinal decompression (see [0041]), and an analogous actuator (54; see [0054]; see Figure 2); further comprising one or more motors (57; see [0054]; see Figure 2; motor is defined by the Merriam-Webster dictionary as: “one that imparts motion” (see https://www.merriam-webster.com/dictionary/motor); 57 having 62, and by manual adjustment of 62, imparts a lengthening or contracting motion of 22, is therefore construed to be a motor) operably connected to and configured to control a position of the actuator (see [0054]; see Figure 2) for the purpose of elongating or contracting the adjustment mechanism, thereby adjusting the load or support provided by the device with a high degree of specificity (see [0054]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the four force application 
	In regards to claim 26, Hatley as now modified by Cojbasic discloses the invention as discussed above.
	Hatley further discloses a cushion or padding (33; see [Col 8 ln 20-50]; see Figure 3 and padding of 65; see [Col 9 ln 63-Col 10 ln 2]) covering at least part of each of the two or more supports (33 covers an interior of 13, and padding of 65 covers an interior of 65; see Figure 3 in reference to 33 covering the interior of 13), the cushion or padding (33 and padding of 65) being configured to distribute the controllable force across a larger area of the body part(s) contacted by a corresponding one of the two or more supports (13 and 65; see [Col 9 ln 63-Col 10 ln 2]).
In regards to claim 27, Hatley as now modified by Cojbasic discloses the invention as discussed above.
	Hatley further discloses wherein the cushion or padding (33 and padding of 65) is between the corresponding one of the two or more supports (13 and 65) and the cover (41 and 45; see annotated figure 4).

    PNG
    media_image1.png
    1392
    745
    media_image1.png
    Greyscale

In regards to claim 28, Hatley as now modified by Cojbasic discloses the invention as discussed above.
	Hatley further discloses wherein increasing a tension in the springs (57) or coils reduces a force on the body parts in contact with the supports (65 and 13) on the opposite sides or ends of the one or more joints (see Figures 8-10), and decreasing the tension in the springs (57) or coils increases the force on the body parts in contact with the supports (65 and 13) on the opposite sides or ends of the one or more joints (see Figures 8-10; see [Col 11 ln 10-24] in regards to user spinal decompression occurring when a user lowers their shoulders against the biasing means (and therefore compressing/increasing tension of 57), spinal decompression is construed to be reducing a compressive force of gravity on the user; and consequently as the user releases this compressive force on the biasing means, 57 would not only decrease its tension as a result of the spring expanding, but would also apply less of a decompressing force and therefore the compressive force of gravity would increase on the user’s spine when a tension of 57 is decreased).
In regards to claim 29, Hatley as now modified by Cojbasic discloses the invention as discussed above.
	Hatley further discloses wherein the cover (41 and 45) is further configured to enclose the two or more supports (13 and 65; see Figure 5 that 45 encloses at least a lower portion of 51 (the adjustment mechanism for changing a position of 65, and therefore 51 is construed to be a portion of 65, and as such 45 encloses at least a portion of 65; see Figure 7 that 41 wraps around encloses a portion of 13, 25 (see figure 2 for evidence of 25 being a portion of 13), therefore 41 is construed to enclose at least a portion of 13).
In regards to claim 30, Hatley as now modified by Cojbasic discloses the invention as discussed above.
	Hatley further discloses wherein the one or more joints is vertebrae in a spine (see Figure 10), the two or more supports (65 and 13) contact (i) under left and right arms (see Figure 10) and (ii) above left and right hips (see Figure 10), and the plurality of springs or coils (57) are on left and right sides and on front and back sides of a torso (see Figure 13 that the 4 separate 85s (and therefore the separate 57s) are on a front right, front left, rear right, and rear left of a user’s torso).
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatley et al. (US 5,462,518) (hereinafter Hatley) in view of Cojbasic (US 2007/0156074 A1) as applied to claims 24, and 26-30 above, and further in view of Andrianesis (US 2017/0203432 A1).
In regards to claim 25, Hatley as modified by Cojbasic discloses the invention as discussed above.
Hatley as modified by Cojbasic further teaches the actuator (54 of Cojbasic) comprises a screw (see Figure 2 of Cojbasic where it can be seen that the end of 54 is threaded, and is therefore construed to be a screw), said screw (end of 54 of Cojbasic) being secured to a lower end the spring (22 of Cojbasic) and operably connected to the motor (57 of Cojbasic; see Figure 2 of Cojbasic).
Hatley as modified by Cojbasic does not disclose wherein the motor comprises a servo motor.
However, Andrianesis teaches an analogous adjustment mechanism (144; see [0033]; see Figure 4); comprising an analogous screw (146), and an analogous motor (128; see [0021]; see wherein the motor (128) comprises a servo motor (see [0028] in reference to 128 being any known rotational or linear actuator type, including servo motors).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have substituted the manual motor as disclosed by Hatley as now modified by Cojbasic and to have utilized the servo motor that is known in the art as taught by Andrianesis in order to have provided an improved motor that would add the benefits of servo motors such as being highly efficient, highly reliable, and highly accurate (as evidenced by https://www.heason.com/news-media/technical-blog-archive/advantages-of-servo-motors) and the additional benefit of eliminating the manual effort required by the user in adjusting the level of compression of the spring.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Duncan et al. (US 2020/0188222 A1) 
Zhang (US 2016/0278962 A1).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445.  The examiner can normally be reached on Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DANIEL A MILLER/            Examiner, Art Unit 3786      

/ALIREZA NIA/            Supervisory Patent Examiner, Art Unit 3786